729 N.W.2d 846 (2007)
James GILLESPIE, Plaintiff-Appellee,
v.
RUSSELL FILTRATION, INC., and Randal J. Armstrong, Defendants-Appellants.
Docket No. 131457. COA No. 268263.
Supreme Court of Michigan.
April 24, 2007.
By order of September 26, 2006, this case was remanded to the Court of Appeals for an explanation of the conclusion that the defendants' application for leave to appeal grossly disregarded the requirements of a fair presentation of the issues to the court. On March 8, 2007, the Court of Appeals issued an opinion stating reasons for the sanctions it imposed pursuant to MCR 7.216(C)(1)(b). On order of the Court, the application for leave to appeal the May 5, 2006 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.